NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                        FILED
                               FOR THE NINTH CIRCUIT                          DEC 17 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

MARY F. REEVES,                                 No. 11-56930

                 Plaintiff - Appellant,         D.C. No. 2:10-cv-00259-PJW
                                                Central District of California,
  v.                                            Los Angeles

CAROLYN W. COLVIN, Commissioner
of Social Security,                             ORDER AMENDING

                 Defendant - Appellee.


Before: GOULD and RAWLINSON, Circuit Judges, and HUCK, Senior District
Judge.*

       The Joint Request to File an Untimely Motion for Clarification and Joint

Motion for Clarification of the Court’s November 15, 2013 Memorandum, filed on

December 5, 2013, are GRANTED.

       The memorandum disposition filed on November 15, 2013, is hereby

amended as follows:

       Page 5:




       *
             The Honorable Paul C. Huck, Senior District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
            a. Line 9 - insert 

between  and .

            b. Last sentence - Delete .